Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9, 12, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention of “Forza Horizon 4,” which was released October 2, 2018 for Xbox One and Windows, and as evidenced by a video walkthrough of the drifting feature of this game, “Forza Horizon 4: Beginner’s guide to drifting part 1.”
Re claim 1, Forza teaches a drift method for a virtual vehicle in a virtual world, performed by a terminal comprising at least one processor (The NPL Youtube reference of "Forza Horizon 4: Beginner's guide to drifting part 1" is a user demonstration of a video game released October 2, 2018 for Xbox One and Microsoft Windows. Specifically, this video is intended as instructional for how to effectively drift a virtual vehicle in the game.) 
receiving an operation start event with respect to a target interaction control that is provided on a user interface of an application while a virtual vehicle in a virtual world in the application is in a normal traveling state (P. 1 instructs a user to pick up some speed and approach a corner. As illustrated, the vehicle is still in a normal driving state. P. 2 instructs the user to "pull the ebrake and start steering into the corner," which as illustrated is a drift start event.)
controlling, according to the operation start event, the virtual vehicle to enter a drift state in the virtual world (Pp. 2-3, the illustrated state where the car is heading at an angle from where it is traveling and pointed at the corner apex defines the car as being in a drift state in the virtual world) and
after an operation end event is received based on a release of the operation on the target interaction, controlling the virtual vehicle to remain in the drift state based on an angle between a vehicle head direction and a traveling direction being greater than or equal to a first threshold 
Regarding, “controlling the virtual vehicle to remain in the drift state based on an angle between a vehicle head direction and a traveling direction being greater than or equal to a first threshold”: P. 3/27 of “Forza Horizon 4: Beginner’s guide to drifting part 1” describes that countersteering is a driver technique required to maintain a drift. When the user's input device is a console controller, countersteering inputs are made using the thumb stick, wherein an increased number of short taps serves to increase the amount of countersteer. Pp. 5-6 describes that countersteering is maintained until the driver decides to allow the car to regain grip. Pp. 10-11 also describes that countersteering input is required to maintain a drift, so the car does not over-rotate. Pp. 15 and 18 describe that increased countersteer is a component of increased drift angle and also describes that a corresponding amount of countersteer is required to avoid spinning out of the drift. P. 25 describes that "To finish the drift let go of the throttle and once the angle decreases, stop applying countersteer" (emphasis added). The Examiner is interpreting whatever threshold for countersteering that is required to maintain a drift such that the vehicle neither regains grip from too little countersteer nor spins out from too much countersteer as the claimed first threshold, and as noted, a successful drift, as illustrated, is defined by the car's head direction being angled towards the apex relative to the traveling direction  - see pp. 3, 4, 5 depicting this condition, as compared to p. 6/27 where the car has regained grip due to the player ceasing countersteering and e-brake inputs and allowing the car to regain grip so it can “roll towards the corner exit” and is illustrated as having a straight-ahead direction of travel and head direction.
Regarding the requirement for controlling the virtual vehicle to remain in the drift state “after an operation end event is received based on a release of the operation on the target interaction”, the amount of virtual countersteer imparted by the user in the above-described countersteer-to-maintain-drift functionality can be controlled by discrete thumb stick taps – see again P. 3/27 of the Forza Horizon 4 NPL reference which states that, “Countersteering in Forza Horizon 4 is best done with short taps on the thumb stick. The more frequent the taps the more you countersteer.” Each discrete tap of the thumb stick control in a series of taps meets the limitation of including an operation end event (the end of a given displacement of the thumbstick – if a thumbstick is to be “tapped” more than once, as disclosed, a previous tap event must have had some defined ending for the next tap to be able to occur) based on a release of the operation (based on releasing the thumbstick from some tapped position that caused a tap input to be recorded). And as discussed above, the application of some amount of countersteer is done to maintain a drift defined as a difference in angle between the vehicle heading and traveling direction – on pp. 5/27 it is noted, “Keep countersteering until you reach the corner […] and allow the car to regain grip”.
Re claims 6, 16, refer to P. 25 which describes that the driver reduces countersteer until the car regains grip, ending the drift state. 
Re claim 9, refer to P. 3-6 which describe altering an amount of countersteering.
Re claims 12, 20, refer to the rejection of claim 1. 
Re claim 19, refer to the evidentiary reference of “forza horizon 4” which establishes that this game was released October 2, 2018 for execution on Xbox One and Microsoft Windows platforms.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Forza Horizon 4 in view of US 2020/0086214 to Yabuki.
Re claims 5, 15, Although Forza Horizon 4 is a driving simulator video game that teaches the same inventive concept substantially as claimed, Forza lacks activating an acceleration control based on an attribute value that is continuously increased during a drift state reaching a trigger threshold. Yabuki is an analogous prior art driving simulator video game that teaches it was known in this art to enable an acceleration function if a drift state is maintained for some predefined acceleration-allowed time period (Yabuki Fig. 14, functions S12, S13, S14). It would have been obvious to one having ordinary skill in the art at the time of the invention that incorporating Yabuki’s acceleration feature into Forza would predictably reward a player for skillfully maintaining a drift without causing any unexpected results. 
Allowable Subject Matter
Claims 2-4, 7-8, 10-11, 13-14, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,687,741 to Kim contains a feature similar to that cited, that being a driving game wherein the player attempts to maintain a drift based on tapping the input means, wherein characteristics of the tapping affect the drift (see the Abstract). This would also meet the instant claimed requirement for controlling a virtual vehicle to remain in a drift state based in part on receiving a release of an operation on a target interaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715